 In the Matter Of PERRY TRUCK LINES, INC.andMOTOR FREIGHTCARRIERSEMPLOYEESASSOCIATIONCase 1Vo. R-1881SUPPLEMENTAL DECISIONANDAMENDMENT TO DIRECTION OF ELECTION ''August 8, 1940On July 16, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding' directing that an election by s'cret'ballotbe conducted within thirty (30) days to determine whether certainemployees of Perry Truck Lines, Inc , Denver, Colorado, herein calledthe Company, desire to be represented by Motor Freight CarriersEmployees Association or by International Brotherhood of Teamsters,Chauffeurs, Stablemen and Helpers of America, Denver Local UnionNo. 13, herein called the Brotherhood, for the purposes of collectivebargaining, or by neither.On July 24, 1940, the Brotherhood filed with the Board a motionto vacate the Decision and Direction of Election.The motion yetforth, in substance, that on July 5, 1940, the Company filed in' theDistrict Court of the United States for the District of Colorado if civ=ilaction seeking it restraining order and an injunction against theBrotherhood; that on July 9 the Court entered a restraining'orderagainst the Brotherhood; and that during the pendency of said civilaction it fair election cannot be conducted.The Regional Directorfor the Twenty-second Region (Denver, Colorado) has also advisedthe Board that a fair election cannot be held during the pendency ofthe above-mentioned proceeding and recommended that the electionhe postponed until such time as the Board is advised that the circum-stances permit a free choice of representatives.' ,r , l .The Board, having considered the matter, hereby denies the motionof the Brotherhood to vacate the Decision and Direction of-Electionherein.The Board hereby amends its Direction of Election by strik-'ing therefrom the words "as early as possible, but not, later,.,thaii,thirty (30) days from the date of this Direction of Election'? and'substituting therefor the words "at such time as the' Board shall, in,the future direct."MR EDWIN S. SMITH took no part in the consideration of the aboveSupplemental Decision and amendment to Direction of Election125 N I. R B 48726 N. L. R. B., No. 39.423